DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/12/2021 has been entered. Claim(s) 1-20 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 03/12/2021. 

Election/Restrictions
Claims 1-20 are pending in the current application. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Applicant’s election without traverse of Claims 1-12 in the reply filed on 02/08/2021 is acknowledged. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20190032175A1) in view of Birol et al. (US7988764B2) and evidenced by Mahmudi et al. ("Improved properties of A319 aluminum casting alloy modified with Zr." Materials Letters 60.21-22 (2006): 2606-2610.) and further evidenced by Mohanty et al. (“Mechanism of Grain Refinement in Aluminum,” Acta metal. Mater, Col. 43, No. 5, pp. 2001-2012, (1995)). 
Regarding Claims 1-3, Martin teaches a method of making additively manufactured aluminum alloy comprising the steps of casting a pre-dispersed ingot [0293] of metal component and pre-dispersed reinforcement particles 
Martin teaches the aluminum component contains grains (abstract) and contains dispersions of TiB2 and Al3Ti particles [0138].
Martin does not teach the melt/ingot is made from mixing salt mixture and molten aluminum, however, Birol teaches that an aluminum based grain refining master alloy containing titanium boride and titanium aluminide particles can be made by mixing KBF4 and K2TiF6 salts in the melt during casting (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use metal salt mixture of KBF4 and K2TiF6 in the casting melt taught by Martin for the purpose of forming the TiB2 and Al3Ti dispersoids during casting. 
Regarding the claim limitation of the TiB2 particles situated along or inside grain boundaries of the aluminum grains, Martin teaches TiB2 dispersions/grain refiners and teaches the nanoparticles (such as TiB2) are incorporated in the grain boundaries [0210].
Regarding Claims 4-8, Martin teaches one or more alloying elements including Zr and rare earth metals including Sc form intermetallic compounds [0197] which  being added in the casting melt would form either or both of intermetallic compounds of Al3Zr and Al3Sc. 
Regarding Claims 9-10, Martin teaches after additive manufacturing, the component is heat treated with T6 heat treatment [0301-0302]. T6 hardening is 3Sc precipitation by heat treatment is considered met. 
Regarding Claim 11, Martin teaches the nanoparticles (such as Ti borides [0020]) range of less than 2000 nm or 2 microns [0266] overlapping with the claimed range of 100 nm to 10 microns, and the nanoparticles of Sc or Zr [0179] (which form intermetallic compounds during melting) range from 10, 50, or 100 nm [0266] reading on the claimed range of 2-100 nm. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 12, Martin teaches grain refining nanoparticles TiB2 are dispersed in the case ingot before atomization, Mohanty teaches that TiB2 grain refiners, mechanistically form fine grains by by pushing borides to the grain boundaries where Al3Ti particles form on the borides thereby nucleating to form fine grains. (Section 6., Conclusions on Page 2011)Since Martin also teaches the atomization of the dispersed cast ingot into grains, one of ordinary skill in the art would expect similar dispersion of Al3Ti particles dispersed inside the aluminum grains as a result of atomization under the expectations that products made by substantially identical properties have similar properties. (See MPEP 2112.01(I)).
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Martin is limited to only teaching grain refiners are added in the form of powder, distinct from the prior art where the grain refiners are formed during casting; and that the TiB2 particles of Martin and Briol are grain refiners that act as nucleation sites, therefore the powder of Martin’s functionalized powder are coated with TiB2 particles, thereby the TiB2 particles serve as substrates where the grains grow around them. Therefore the prior art fails to teach TiB2 in the grain boundaries. Applicant cites [0031] [0052] [0077] [0085] and [0164]. However, [0031] describes an alternative embodiment where the grain refining nanoparticles are deposited on the surfaces of the microparticles; [0052] describes an alternative embodiment where the grain refining nanoparticles are deposited on the surfaces of the microparticles before additive manufacturing; [0077] states the grain refiners “can be incorporated at higher concentrations than previously possible due to due to assembly of the grain refiners on the surface of a base aluminum powder”, this does not limit the nanoparticles as required to be added to aluminum powder in all embodiments; [0085] shows an example of the functionalized metal powder; and [0164] describe the content of functionalized coverage on a surface area of powder. The rejection is not based on the embodiments where grain refiner is added to an aluminum powder, but rather is based on the embodiment where the cast ingot already contains the grain refining components. Applicant’s assertion that the TiB2 grain refiners by definition are nucleating sites for the grains is not found to be persuasive. A grain refiner, a master alloy containing potent nucleant particles, promotes formation of a fine 
“By adopting such an approach to study the mechanism of grain refinement, considerable insight has been gained into the role of TiB2 in the grain refinement process. Titanium diboride is a stable phase within liquid aluminum and has low solubility even in the absence of any dissolved Ti. TiB2 crystals which are commonly believed to be the nuclei for α-Al, do not nucleate grains alone. On the other hand, they are pushed to the grain boundaries suggesting a high interfacial energy with α-Al. In grain refining practice, TiB2 plays an indirect role in grain nucleation. In the presence of dissolved Ti, even below the peritectic composition, TiB2 introduces an activity gradient with respect to Ti, leading to segregation of Ti atoms to the TiB2/melt interface. This, precipitation of a thin layer of TiAl3 occurs on the boride, which undergoes a peritectic reaction and thereby nucleates the solid.” (Emphasis added)

Applicant’s own evidentiary reference suggests that TiB2 is not the nuclei for a grain refining mechanism, but serves an indirect nucleant and is in fact pushed to the grain boundaries. The embodiment of the prior art that is relied upon in the rejection is where grain refining agents such as TiB2 are predispersed in the ingot during casting, not added after the aluminum powder is already formed as applicant suggests, the secondary reference, Birol, teaches that an aluminum based grain refining master alloy containing titanium boride and titanium aluminide particles can be made by mixing KBF4 and K2TiF6 salts in the melt during casting (abstract), identical to what is claimed. Even TiB2 had a natural tendency to serve as a nucleant where grains would grow around, since the method of forming an aluminum matrix . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736